Case 18-20670-tnw          Doc 63      Filed 02/08/19 Entered 02/08/19 09:51:11       Desc Main
                                       Document      Page 1 of 4


                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  COVINGTON DIVISION

 In Re:                                                Case No. 18-20670

 Dawn Marie Dougherty
                                                       Chapter 7

 Debtor                                                Chief Judge Tracey N. Wise

   AGREED ORDER RESOLVING DEBTOR’S MOTION TO REDEEM PROPERTY
                            (Doc. 56)

          This matter having come on before the Court upon the Debtor’s Motion to Redeem

Property (Doc.55) and Objection thereto (Doc.56) filed herein by the secured creditor, Toyota

Motor Credit Corporation. (“Creditor”); and it appearing to the Court that the parties have agreed

to a course of action which will resolve the objection.

   1. Debtor, Dawn Marie Dougherty, and Creditor have agreed, pending approval from the

          Court, Debtor shall be allowed to redeem the lien of the Creditor on the 2014 TOYOTA

          CAMRY - VIN 4T1BF1FK9EU417604 for $11,000.00, with the full, lump sum of

          $11,000.00 payable to Creditor within 30 days of the Court approving this agreement.

          Payment to be sent to Creditor at the following address:

                                    Toyota Motor Credit Corporation
                                            P.O. Box 9490
                                    Cedar Rapids, Iowa 52409-9490

                          Made Payable to: Toyota Motor Credit Corporation

   2. Creditor shall release its lien on Debtor’s 2014 TOYOTA CAMRY - VIN

          4T1BF1FK9EU417604 within 45 days after receiving the $11,000.00.

   3. Debtor shall continue to maintain proper insurance on the vehicle per the terms of the

          original contract until the lien is released by the Creditor.
Case 18-20670-tnw        Doc 63     Filed 02/08/19 Entered 02/08/19 09:51:11             Desc Main
                                    Document      Page 2 of 4


   4. If payment is not made within 30 days of entry of this order, the automatic stay pursuant

       to 11 U.S.C. §362 shall immediately terminate.

This is a final and appealable order.


Agreed Upon and Submitted by:

/s/ Molly Slutsky Simons
Molly Slutsky Simons (97962)
Sottile & Barile, Attorneys at Law
P.O. Box 476
Loveland, OH 45140
Phone: 513.444.4100
Email: bankruptcy@sottileandbarile.com
Attorney for Creditor

/s/ John M. Schultz
John M. Schultz
10 S Main St
Walton, KY 41094
Covington, KY 41011
Phone: 859.485.4104
bspsc@fuse.net
Attorney for Debtor
(Per E-Mail Authorization received on
2/6/2019)

Pursuant to Local Rule 9022-1(c), Attorney for Creditor shall cause a copy of this order to be
served on each of the parties designated to receive this order pursuant to Local Rule 9022-1(c)
and shall file with the court a certificate of service of the order upon such parties within seven (7)
days hereof.
Case 18-20670-tnw    Doc 63       Filed 02/08/19 Entered 02/08/19 09:51:11   Desc Main
                                  Document      Page 3 of 4




DISTRIBUTION LIST

      John M. Schultz, Debtor’s Counsel
      bspsc@fuse.net

      Michael L. Baker, Trustee
      trusteemlb@zslaw.com

      Office of the U.S. Trustee
      ustpregion.08.lx.ecf@usdoj.gov

      Dawn Marie Dougherty, Debtor
      345 Arnolds Creek Road
      Dry Ridge, KY 41035
       Case 18-20670-tnw        Doc 63       Filed 02/08/19 Entered 02/08/19 09:51:11        Desc Main
                                             Document      Page 4 of 4


                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF KENTUCKY
                                       COVINGTON DIVISION

        In Re:                                           Case No. 18-20670

        Dawn Marie Dougherty
                                                         Chapter 7

        Debtor                                           Chief Judge Tracey N. Wise

                                        CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served by the method set forth below, upon the
       below listed parties on February 7, 2019.

       By Notice of Electronic Filing to:

                 John M. Schultz, Debtor’s Counsel
                 bspsc@fuse.net

                 Michael L. Baker, Trustee
                 trusteemlb@zslaw.com

                 Office of the U.S. Trustee
                 ustpregion.08.lx.ecf@usdoj.gov

       By United States mail to:

                 Dawn Marie Dougherty, Debtor
                 345 Arnolds Creek Road
                 Dry Ridge, KY 41035

                                                         Respectfully Submitted,

                                                         /s/ Molly Slutsky Simons
                                                         Molly Slutsky Simons (97962)
                                                         Sottile & Barile, Attorneys at Law
                                                         P.O. Box 476
                                                         Loveland, OH 45140
                                                         Phone: 513.444.4100
                                                         Email: bankruptcy@sottileandbarile.com
                                                         Attorney for Creditor




__________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.



                                                       Signed By:
                                                       Tracey N. Wise
                                                       Bankruptcy Judge
                                                       Dated: Friday, February 08, 2019
                                                       (tnw)
